TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00081-CR



                                      Tettus Davis, Appellant

                                                  v.

                                   The State of Texas, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 04-122-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was originally due on August 5, 2005. The time for filing was

extended twice on counsel’s motion. On October 18, 2005, in granting the second extension, this

Court ordered appellant’s retained attorney, Mr. Scott L. Steele, to file a brief on appellant’s behalf

no later than November 4, 2005. Counsel did not file a brief as ordered.

               The appeal is abated. The district court is ordered to conduct a hearing to determine

whether counsel has abandoned this appeal. Tex. R. App. P. 38.8(b)(2). The court shall make

appropriate findings, recommendations, and orders. If appellant is now indigent, the court shall, if

necessary, appoint substitute counsel to effectively represent appellant on appeal. A record from this

hearing, including copies of all findings and orders and a transcription of the court reporter’s notes,
shall be forwarded to the Clerk of this Court for filing as a supplemental record no later than

December 9, 2005. Rule 38.8(b)(3).




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Justices B. A. Smith, Patterson and Puryear

Filed: November 18, 2005

Do Not Publish




                                               2